PER CURIAM.
We here review a summary judgment arising out of a boundary dispute. The property involved is located in the southwest quarter of the southwest quarter of Section 26, Township 1 South, Range 24 West in Okaloosa County and is adjacent to the property involved in Gibson v. Wright, Fla.App. 1st 1965, 179 So.2d 245. The original government survey was made in 1826. In 1937 a resurvey was completed. As this Court stated in Gibson v. Wright, supra:
“The 1937 United States Survey could not alter the property lines and property rights acquired under an existing United States Government Survey of a prior date.” (179 So.2d at page 247)
*723Our examination of the record in this case reveals that there is an issue of fact as to whether the 1937 survey re-established the section lines and corners as originally established in 1826 or whether there is a discrepancy. That issue is material and could not have been properly resolved by summary judgment. There are also issues of material facts relating to appellants’ standing to bring the action giving rise to this appeal and as to the defense of estoppel asserted by appellees.
The law relating to summary judgments is well established in Florida and no useful purpose will be accomplished by recitation here. (See Connell v. Sledge, Fla.App. 1st 1975, 306 So.2d 194)
We express no view as to resolution of this case on the merits.
REVERSED.
BOYER, C. J., and McCORD and MILLS, JJ., concur.